Citation Nr: 0935712	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-26 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from September 1961 to August 
1963.

This appeal to the Board of Veterans Appeals (the Board) was 
taken from a rating action by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in May 2005.

In May 2007, the Board granted service connection for 
bilateral hearing loss and remanded the issue herein 
concerned for development as stated therein.


FINDING OF FACT

The competent and probative medical evidence of record raises 
a reasonable doubt that the Veteran has current tinnitus 
which is either due to acoustic exposure in active military 
service or associable with service-connected bilateral 
defective hearing.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, tinnitus was 
incurred in service and/or is not dissociable from service-
connected defective hearing.  38 U.S.C.A. § 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, enhanced VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  In view of the 
disposition in the present decision, there is no need for 
analysis of the RO's compliance with the VCAA, its 
implementing regulations, or subsequent judicial caselaw.

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The law also provides that, even where there is no record of 
organic disease of the nervous system (e.g., tinnitus) in 
service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumptive period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Court calls upon the Board to make judgments as to the 
credibility of various medical opinions.  In determining 
whether documents submitted by a Veteran are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); 
see also Pond v. West, 12 Vet. App. 341, 345 (1999) 
(observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (Citations omitted.)

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).

In any event, if there is responsible and credible supporting 
medical evidence in the claims file specifically relating the 
Veteran's tinnitus to noise exposure in service and a 
showing, by clear history, of chronicity since then, a 
reasonable doubt is raised which the Board will resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As to secondary service connection, it is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2008).  Any additional impairment of earning 
capacity resulting from a service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, also warrants compensation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  Section 3.310 
has been amended recently.  The intended effect of this 
amendment is to conform VA regulations to the Allen decision, 
supra.  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

While it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

The Court has specifically held that tinnitus is a condition 
which is capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran has asserted that he was exposed to excessive 
noise in service, including exposure to aircraft and other 
noises including on the aircraft carrier USS CONSTELLATION 
(CVA 4) on which he was stationed, specifically excessive 
exposure to the noises of the A-4 and J-57 aircraft.  

He has indicated that he worked on a fork lift for seven 
years after service, not in a warehouse, and strongly insists 
that any noise exposure after service was in no way remotely 
comparable to that in service.  He consistently argues that 
he began to be bothered by definitive hearing loss as well as 
tinnitus in service or soon thereafter, and that this has 
been present and consistent, with progressive deterioration, 
for more than 25 years ago. 

Both VA and private examiners have noted the current presence 
of tinnitus.  The Veteran's private examiner in 2004 did not 
include an opinion as to the etiology of the tinnitus.  A VA 
examiner had opined in the negative, although it appears the 
claims file was not of record at the time.

As noted in the Board's action in 2007, with the grant of 
service connection for bilateral defective hearing, the 
premise underlying the remaining appellate issue relating to 
tinnitus was altered significantly.  

The case was returned for an opinion as to the etiology of 
the tinnitus preferably by someone other than those who had 
previously reviewed the case.  

In July 2009, an audiologist reviewed the records in great 
detail as they related to hearing loss (an issue no longer 
pertinent since the grant had been rendered by the Board in 
2007 and effectuated thereafter at a noncompensably disabling 
level).  

With regard to the tinnitus, although it was noted that 
although he had repeatedly and enthusiastically observed that 
he had had it for 25 years, it was suggested that he had had 
noise exposure since service [diametrically opposing and 
contradicting a point which the Veteran had specifically 
clarified to the contrary at an earlier date as noted above]; 
and since tinnitus was not shown in the documented record, 
thus the conclusion, [supported by the staff member who had 
similarly supported the prior opinion], was that absent 
documentation of interim tinnitus, his tinnitus was not 
likely due to service acoustic trauma, could not be so 
presumed and was not due to his defective hearing.

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Tinnitus was not specifically noted in the Veteran's service 
treatment records.  However, as identified above, the Veteran 
was exposed in service to significant acoustic trauma.  By 
his own statement, the Veteran has experienced ongoing 
problems with tinnitus, initially periodic and now constant, 
for nearly 3 decades.  He has credibly testified to that 
effect, and the history has been repeated in various clinical 
settings on several occasions.

There is sufficient evidence to show the manifestations of 
tinnitus beginning in service, as the Veteran is competent to 
report his own symptoms and as the circumstances of its 
incurrence in service are consistent with his military record 
including combat, noise exposure and history.  See Charles v. 
Principi, and Washington v. Nicholson, op, cit.

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable doubt 
as to whether it is sufficient to grant service connection 
for tinnitus under 38 C.F.R. § 3.303(d).  Accordingly, 
without finding error in the previous action taken by the RO, 
the Board will exercise its discretion to find that the 
evidence is in relative equipoise, and will conclude that 
service connection for tinnitus is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


